Case 1:18-cv-01370-JEJ Document 61 Filed 02/03/20 Page 1 of 37

IN THE UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

Plaintiff,
Vv.

Josh Shapiro, in his official capacity as
Attorney General of Pennsylvania

Matthew Fogal, in his official capacity as
District Attorney of Franklin County,
Pennsylvania

Brian Sinnett, in his official capacity as
District Attorney of Adams County,
Pennsylvania

David W. Sunday, Jr., in his official
capacity as District Attorney of York

County, Pennsylvania

and

Heather Adams, in her official capacity as

District Attorney of Lancaster County,
Pennsylvania.

Defendants.

Civil Action No. 1:18-cv-1370

The Honorable John E. Jones, II
DEFENDANT’S MOTION TO DISMISS
PURSUANT TO RULE 12(b)(1) OF THE
FEDERAL RULES OF CIVIL
PROCEDURE

FILED UNDER SEAL

DEFENDANT’S MOTION TO DISMISS PURSUANT TO FRCP 12(b)(1)
Introduction
Defendant Brian R. Sinnett, District Attorney of Adams County (“Defendant”), by and

through undersigned counsel, respectfully submits that this dispute does not belong in this Court.

Plaintiff i “Plaintife) seeks declaratory and injunctive relief against

future enforcement of a confidentiality statute under the Educator Discipline Act, 24 P.S. §
Case 1:18-cv-01370-JEJ Document 61 Filed 02/03/20 Page 2 of 37

2070.1 et seg. Defendant asserts that this Court lacks subject matter jurisdiction for two
reasons: (1) Plaintiff's “as applied” First Amendment challenge is not yet ripe for review and
administrative remedies have not been exhausted, and (2) even if Plaintiff's claims were ripe, the
Court should refrain from adjudicating such claims under the federal doctrines of abstention, as

adequate state remedies exist.

Legal Standard For Establishing Jurisdiction

Federal Rule of Civil Procedure 12(b)(1) provides for dismissal of an action for “lack of
subject matter jurisdiction.” See Fed.R.Civ.P. 12(b)(1). A Rule 12(b)(1) motion can challenge
the sufficiency of the pleadings to establish jurisdiction (facial attack), or a lack of any factual
support for subject matter jurisdiction despite the pleading’s sufficiency (factual attack). See
generally, Hartig Drug Company Inc v. Senju Pharmaceutical Co. Ltd, 836 F.3d 261, 268 (3d.
Cir. 2016). Plaintiff has the burden of establishing jurisdiction, which includes standing. See
Kokkonen v. Guardian Life Ins. Co. 511 U.S. 375, 377 (1994). Plaintiff must meet the
“irreducible constitutional minimum of Article III standing”, see id. at 269, which requires
establishment of three elements: First, he must establish that he has suffered an “injury in fact,”
meaning a concrete and particularized invasion of a legally protected interest. Lujan v.
Defenders of Wildlife, 504 U.S. 555, 560 (1992). Second, he must establish a “causal connection
between the injury and the conduct complained of — the injury has to be fairly traceable to the
challenged action of the defendant, and not the result of the independent action of some third
party not before the court.” Jd. Third, he must show a likelihood “that the injury will be

redressed by a favorable decision.” Miller v. Nissan Motor Acceptance Corp. 362 F.3d 209, 221

n. 16 (3d Cir. 2004).
Case 1:18-cv-01370-JEJ Document 61 Filed 02/03/20 Page 3 of 37

ARGUMENT
I Plaintiff’s “as applied” First Amendment challenge (“Second Cause of Action”) is
not yet ripe for review.

Plaintiff's broad, abstract “as applied” challenge that Section 2070.17b of the Educator
Discipline Act will “chill” his future speech is not ripe for review, where he has failed to
establish concrete facts and failed to exhaust administrative remedies. See Amended Complaint,
“Second Cause of Action” pg. 11-12 (citing 24 P.S. § 2070.17b). Federal courts may only
resolve actual “cases” and “controversies.” See U.S. Const. art. II, § 2. The existence of a case
and controversy is a prerequisite to all federal actions, including those for declaratory or
injunctive relief. Presbytery of New Jersey of Orthodox Presbyterian Church v. Florio, 40 F.3d
1454 (3d. Cir. 1994) (citing Cardinal Chem. Co. v. Morton Int'l, Inc., 508 U.S. 83 (1993); Skelly
Oil Co. v. Phillips Petroleum Co., 339 U.S. 667, 671 (1950)). “Concerns of justiciability go to
the power of the federal courts to entertain disputes, and to the wisdom of their doing so. We
presume that federal courts lack jurisdiction ‘unless the contrary appears affirmatively from the
record.’” Jd. at 1462 (quoting Renne v. Geary, 501 U.S. 312, 316 (1991)).

The doctrine of ripeness prevents courts from “entangling themselves in abstract
disagreements.” Id. (quoting Abbot Labs. v. Gardner, 387 U.S. 136, 148 (1967). “TRjuling on
federal constitutional matters in advance of the necessity of deciding them [is to be avoided].” Jd.
(quoting Armstrong World Indus., Inc. v. Adams, 961 F.2d 405, 413 (3d Cir. 1992)). The courts
have “adopted a three-part test in determining whether we will engage in pre-enforcement review
in the context of a declaratory action; specifically, we examine ‘the adversity of the interest of
the parties, the conclusiveness of the judicial judgment and the practical help, or utility, of that

judgment.” Jd. at 1463 (citing Step-Saver Data Sys., Inc. v. Wyse Tech., 912 F.2d 643, 647 (3d
Case 1:18-cv-01370-JEJ Document 61 Filed 02/03/20 Page 4 of 37

Cir. 1990)). These so-called Step-Saver factors, however, are not exclusive. Armstrong, 961
F.2d at 412-24.

Defendant recognizes at the outset that the courts have adopted a “relaxed ripeness
standard” for First Amendment claims, “particularly a facial challenge.” Peachlum v. City of
York, 333 F.3d 429, 434 (3d Cir. 2003). Though a relaxed ripeness standard exists for facial
challenges to a statute based on overbreadth, the same cannot not be said of “as applied”
challenges which require narrow, fact-specific determinations. Indeed, where courts have
relaxed the ripeness doctrine, it appears they have only done so for facial challenges, and not for
as-applied challenges. In Persico v. Sebelius, for example, where plaintiffs sought to invalidate
an Affordable Care Act regulation requiring coverage for preventive health services on First
Amendment grounds, the Court found that the relaxed ripeness standard was not suitable in an
“as applied” challenge context:

While we acknowledge the application of a relaxed ripeness standard in appropriate

cases, we do not agree with Plaintiffs that such a relaxed standard applies here. First,

while the Plaintiffs’ RFRA and First Amendment claims do concern fundamental rights,
it is not clear that these claims actually present facial, as opposed to “as applied,”
challenges to the ACA ... Plaintiffs have not framed their claims in a manner that
suggests they are asserting a facial challenge to the Mandate on overbreadth grounds, as
opposed to simply asserting a direct infringement of their own personal First Amendment
rights.
919 F.Supp.2d 622, 635 (W.D.Pa. 2013) (emphasis added); see also, Geneva College v. Sebelius,
929 F.Supp.2d 402, 423 (W.D.Pa. 2013) (citing Persico and distinguishing facial challenges
from “as applied” challenges for purposes of applying the relaxed standard). The federal courts
have only supported a relaxed standard in a pre-enforcement context “where the issues in the
case were ‘predominantly legal’ and did not require factual development.” Peachlum, 333 F.3d

at 435. Therefore, the relaxed ripeness standard is not suited for “as applied” challenges, such as

Plaintiff's Second Cause of Action, which are predominantly factual, rather than legal.
Case 1:18-cv-01370-JEJ Document 61 Filed 02/03/20 Page 5 of 37

The application of the Step-Saver factors to Plaintiff's “as applied” challenge

demonstrates its unripe justiciability:

Factor 1: Adversity of Interest

‘For there to be an actual controversy, the defendant must be so situated that the parties
have adverse legal interests.” Step-Saver, 912 F.2d at 648. The Court of Appeals has said that
[where the plaintiff's action is based on a contingency, it is unlikely that the parties’ interest
will be sufficiently adverse to give rise to a case or controversy within the meaning of Article
{Il.” Armstrong World Industries, Inc. by Wolfson v. Adams, 961 F.2d 405, 411-12 (3d Cir.
1992). To protect against a feared future event, as the Plaintiff seeks to do here, “the plaintiff
must demonstrate that the probability of that future event occurring is real and substantial, ‘of
sufficient immediacy and reality to warrant the issuance of a declaratory judgment.’” Armstrong,
961 F.2d at 412 (quoting Salvation Army v. Department of Community Affairs, 919 F.2d 183, 192
(3d Cir. 1990)). However, the Amended Complaint only offers the following information
regarding Plaintiff's “adversity of interest”:

39. As a direct and proximate result of the Teacher Gag Rule and Citizen Gag Rule,

GE speech rights have been chilled.

40. In the absence of the Teacher Gag Rule and the Citizen Gage Rule [J would

communicate with personal acquaintances and the public about the investigation and

proceedings brought against him by the Pennsylvania Department of Education.

41 fears to engage in such speech, however, because he has been threatened
with prosecution if he should even so much as disclose the existence of the pending
investigation against him.

Amended Complaint, pg. 12, para. 39-41. Plaintiff's vague assertions and lack of factual

development in his “as applied” challenge is underscored by the fact that is exactly the same as

his broader facial attack in the Amended Complaint, word for word. See id., pg. 10-11, para. 33-

35. The paucity of concrete factual development by Plaintiff undermines any real adversity of
Case 1:18-cv-01370-JEJ Document 61 Filed 02/03/20 Page 6 of 37

interest. Plaintiff has not yet divulged any potential confidential information or taken steps to
divulge confidential information, nor has he provided information about the specific content of
the “chilled” speech he wishes to express, the manner in which he wishes to express it, or even to
whom he wishes to express it. The Plaintiff also makes brief reference to “willing, private third
parties” from whom he'd like to receive information, but fails to identify them, their relationship
to the investigation, or the information they may possess. Without these facts, it is impossible
for the Court to meaningfully balance the competing interests (i.e., free speech, privacy, and state
interests) or determine the reality or immediacy of any threatened harm, as required by Step-
Saver. See Armstrong, at 412. Therefore, Plaintiff's allegations fail to demonstrate a live,
substantial dispute involving the application or threatened application of § 2070.17b to bar

Plaintiff's particular (future) speech.

Factor 2: Conclusiveness of Judicial Judgment

The second Step-Saver factor, conclusiveness, “requires this Court to determine whether
Plaintiff's claims are amenable to resolution ‘through a decree of conclusive character,’ or if a
decision by this Court would amount to no more than an advisory opinion based on a
hypothetical set of facts.” Presbytery of New Jersey, at 507 (quoting Aetna Life Ins. Co., 300
U.S. 227, 240 (1937)). Without a well-defined adversity of interest, there can be no
conclusiveness of judicial judgment. If the Court grants an injunction against enforcement of the
confidentiality statute on “as applied” grounds, it will be required to guess the circumstances to
which the injunction applies, as no enforceable action has yet occurred under the statute. The
myriad of factual circumstances which may arise from Plaintiff's desire to speak implicate a

myriad of different constitutional balancing considerations. In one hypothetical scenario, the
Case 1:18-cv-01370-JEJ Document 61 Filed 02/03/20 Page 7 of 37

competing interests may solely be the Plaintiff's right to speak vs. the Commonwealth’s police
powers. In another, it may be the Plaintiff's right to speak vs. constitutional privacy interests.
As the Court of Appeals explained, “[a] declaratory judgment granted in the absence of a
concrete set of facts would itself be a ‘contingency,’ and applying it to actual controversies
which subsequently arise would be an ‘exercise in futility.”” Armstrong, at 412 (quoting Step-
Saver, 912 F.2d at 648). Because the Plaintiff has not asserted a concrete set of facts, actual
subsequent controversies will arise if the Court prematurely issues an advisory opinion in this
case and is not able to adequately weigh the interests.

The Amended Complaint also expands the hypothetical scenarios to include Plaintiff's
“right to receive information” and third parties’ right to speak. Plaintiff has claimed that his
“right to receive information” has been impeded by this statute because the confidentiality statute
applies to third parties contacted during the course of the information. See Amended Complaint,
pg. 11-12, para. 38. Though Defendant acknowledges that Plaintiff's “right to receive
information” flows from his First Amendment guarantees, see Stanley v. Georgia, 394 U.S. 557
(1969), Section 2070.17b itself does not prohibit Plaintiff from receiving confidential
information. 24 P.S. § 2070.17b. Rather, it only restricts certain third parties from divulging the
information. Id. Therefore, Plaintiff's argument effectively asks this Court to adjudicate the
First Amendment claims of unnamed third parties, namely, their right to disclose confidential
information, and should be joined pursuant to Rule 19 if they can be identified, or this litigation
should be dismissed as Plaintiff has no standing to assert these third party claims. See F.R.C.P.
19. Nevertheless, these unknown “willing, private” third party claims undermine any

conclusiveness of judgment, as subsequent litigation would inevitably arise concerning the effect

of Plaintiff's declaratory judgment on third party rights.
Case 1:18-cv-01370-JEJ Document 61 Filed 02/03/20 Page 8 of 37

Factor 3: Utility
The final Step-Saver factor considers “whether the parties’ plans of actions are likely to

be affected by a declaratory judgment.” Step-Saver, 912 F.2d at 649 n. 9. Unlike a facial attack,
a judgment based on Plaintiffs “as applied” challenge has little utility for the reasons outlined in
the prior factors. A successful facial challenge has the benefit of declaring Plaintiff's rights and
those of all others who seek to engage in similar activity, see Presbytery of New Jersey, 40 F.3d
at 1470, but an “as applied” challenge does not and will only raise more questions and lead to
more needless litigation as subsequent, ripe disputes arise from the unripe hypothetical set of

facts Plaintiff has presented the Court.

Factor 4: Exhaustion of Administrative Remedies

Again, the three Step-Saver factors are not exclusive. Armstrong, 961 F.2d at 412-24.
Another factor this Court should consider is that Plaintiff has not yet exhausted the
administrative remedies available to him under the Act. As the Third Circuit Court of Appeals
instructs, “[w]here a dispute arises under circumstances that permit administrative review, as in
the case here, final administrative determination is favored under the ripeness doctrine.”
Peachlum, 333 F.3d at 434. The Educator Discipline Act provides that confidential information
may be released with “authorization of the commission or as authorized by this act.” 24 P.S. §
2070.17b(b). Indeed, “[t]he commission may order the release of confidential information upon
petition of any interested party when it is just and proper.” 24 P.S. § 2070.17b(e). Plaintiff
therefore has the continuing option to simply request authorization from the commission to
disclose whatever confidential information he wishes, thereby making this litigation completely

moot. However, Plaintiff has not offered any evidence that he has sought that administrative
Case 1:18-cv-01370-JEJ Document 61 Filed 02/03/20 Page 9 of 37

remedy, nor has he offered sufficient details about the purported “confidential information” that

would allow this Court to determine disclosure might be otherwise “authorized by this act.”

In consideration of the Step-Saver (and other) factors, Defendant respectfully asks this

Court to dismiss Plaintiffs “Second Cause of Action” as unripe for review.

TT. The Court should abstain from adjudicating Plaintiff’s claims in deference to
adequate state laws and remedies.

Even if Plaintiff's claims were ripe and otherwise justiciable, Defendant respectfully asks
this Court to defer to Pennsylvania law and its courts under the doctrine of abstention. Federal
abstention is the judicial mechanism by which federal courts decline to exercise constitutional or
statutory jurisdiction in deference to state court proceedings. Though use of abstention is
limited, at least four federal abstention doctrines have emerged to permit the states to resolve
matters of state law without undue interference from the federal courts, thereby preserving the
principles of federalism and comity. One such doctrine stems from Railroad Comm'n of Tex. v.
Pullman Co., 312 U.S. 496 (1941), commonly known as the Pullman doctrine, and is applicable
in this case.

The Third Circuit Court of Appeals has held that abstention under the Pul/man doctrine
applies “in cases presenting a federal constitutional issue which might be mooted or presented in
a different posture by a state court determination of pertinent state law.” Planned Parenthood of
Central New Jersey v. Farmer, 220 F.3d 127, 149 (3d Cir. 2000) (quoting Colorado River Water
Conservation Dist. v. United States, 424 U.S. 800, 814 (1976)). Abstention under Pullman is

“appropriate where an unconstrued state statute is susceptible of a construction by the state
Case 1:18-cv-01370-JEJ Document 61 Filed 02/03/20 Page 10 of 37

judiciary ‘which might avoid in whole or in part the necessity for federal constitutional
adjudication, or at least materially change the nature of the problem.’” Planned Parenthood, 220
F.3d at 149.

As explained by our Court of Appeals, the purpose of abstaining under these
circumstances is twofold: (1) to avoid a premature constitutional adjudication which could
ultimately be displaced by a state court adjudication of state law; and (2) to avoid “needless
friction with state polices.” Jd. While cautioning that abstention under Pul/man is an
exceptional measure, the Court outlined the three circumstances which must be present before a
federal court may abstain:

First, there must be “uncertain issues of state law underlying the federal constitutional

claims.” Presbytery of N.J. of the Orthodox Presbyterian Church v. Whitman, 99 F.3d

101, 106 (3d Cir. 1996), cert. denied, 520 U.S. 1155 (1997). Second, the state law issues

must be amenable to a state court interpretation which could “obviate the need to

adjudicate or substantially narrow the scope of the federal constitutional claim.” Jd.

Third, it must be that “an erroneous construction of state law by the federal court would

disrupt important state policies.” Id.

Planned Parenthood, at 149-50. All three of those circumstances are present in the instant case.

First, there are uncertain issues of state law underlying Plaintiff's First Amendment
claims, namely statutory construction and application of constitutional interests. There is an
absolute dearth of state case law concerning the current or former! confidentiality provision of
the Educator Discipline Act, thus indicating that state courts have not yet had the opportunity to
interpret the statute or its constitutionality, facially or as applied. Moreover, the confidentiality
provision is not as broad-sweeping as Plaintiff believes it to be. Indeed, it may be wholly

inapplicable to Plaintiff's situation. Subsection (d) of the statute, for example, states that “the

provisions of this section shall not apply to information relating to reinstatements or to

 

124 P.S. §§ 2070.10 and 2070.17 (both repealed by 2013, Dec. 18, P.L. 1205, No. 120)

10
Case 1:18-cv-01370-JEJ Document 61 Filed 02/03/20 Page 11 of 37

proceedings under section 9.2 or 9.5 [24 P.S. §§ 2070.9b and 2070.9e].” 24 P.S. § 2070.17b(d).
Section 2070.9b explicitly covers discipline for certain criminal offenses, which would have
served the basis for Plaintiffs discipline, even if he had been acquitted or participated in an
alternative disposition program in exchange for the withdrawal of charges. Therefore, a state
court (or the commission) could reasonably interpret the plain language of the confidentiality
statute as not applying to Plaintiff's situation if it determined his charged criminal offense to be
one of “moral turpitude.” See 24 P.S. § 2070.9b(2); see also, Bowalick v. Commonwealth, 840
A.2d 519 (Pa.Cmwilth. 2004).

A state court might also limit the scope of information “relating to” or “resulting from”
any complaints or proceedings under the Act, as they are rather vague terms, and such
information is not delineated by the General Assembly. See 24 P.S. § 2070.17b(a). Application
of state statutory construction principles, see 1 Pa.C.S.A. § 1901 et seq., would be necessary to
divine the intent of the General Assembly to determine what information the statute actually
encompasses. Though the particular nature of the information that Plaintiff wishes to
express/receive is unknown, simple statutory construction may make Plaintiffs concerns moot.

Second, the vagueness of the statutory language and the lack of opportunity for state
judicial determinations make the statute “amenable to a state court interpretation which could
obviate the need to adjudicate or substantially narrow the scope of the federal constitutional
claim.” See Planned Parenthood, 149-50. Pennsylvania courts have long recognized that the
Pennsylvania Constitution provides stronger free speech protections for Plaintiff than does the
Federal Constitution. See, e.g., Pap’s A.M. v. City of Erie, 812 A.2d 591, 605 (Pa. 2002) (“At
this mature date in Pennsylvania constitutional history, it cannot be denied, and Erie candidly

does not dispute, that Article I, § 7 provides protection for freedom of expression that is broader

11
Case 1:18-cv-01370-JEJ Document 61 Filed 02/03/20 Page 12 of 37

than the federal constitutional guarantee.”). “Pennsylvania courts are obliged to construe
statutory enactments as consistent with the Pennsylvania Constitution.” Pennsylvania State
Education Association v. Commonwealth, 148 A.3d 142 (Pa. 2016) (citing Harrington v.
Commonwealth, 763 A.2d 386 (Pa. 2000). Given the greater potential for relief accorded to
Plaintiff under the Pennsylvania Constitution than the Federal Constitution, this statute is more
than amenable to a state court interpretation that obviates the need to decide a federal
constitutional claim. It is also worth mentioning again that Plaintiff's exhaustion of
administrative remedies may obviate the need for any court to be involved.

Third, should this Court erroneously construe state law and prevent the Commonwealth
from enforcing this statute, it would disrupt and dismantle important confidentiality policies
which are designed to protect potential complainants under the Act from retribution, and are in
place to protect the privacy rights of participants, including those of the complainant and the
accused. As is common in many “whistleblower” statutes and legislation protecting children, the
confidentiality statute at issue is plainly necessary for complainants to come forward without fear
of losing privacy and anonymity. For context, this particular version of the confidentiality
statute’ was amended as part of a “comprehensive legislative package to protect Pennsylvania’s
children.” See Governor’s Message, December 18", 2013, attached herein as “Exhibit A.” The
inability of the Commonwealth to enforce confidentiality would discourage complainants from
coming forward with knowledge of educator misconduct, and thus make the Act largely
ineffective. That said, the confidentiality statute also acts to protect the privacy and integrity of
the accused educators in cases where the accusations are unfounded by enforcing its provisions

“unless or until” discipline is imposed. See 24 P.S. § 2070.17b(a). It is, after all, unlikely that

 

* For amendments, see 2013 Pa. Legis. Serv. Act 2013-120 (S.B. 34), attached herein as “Exhibit B.”

12
Case 1:18-cv-01370-JEJ Document 61 Filed 02/03/20 Page 13 of 37

many educators would want their professional integrity threatened by disclosure of unfounded
allegations against them by incidental parties. Therefore, the importance of the confidentiality
provision, and the Commonwealth’s ability to enforce it, cannot be understated for affected
parties.

Defendant therefore asks this Court to abstain from adjudication of Plaintiffs claims until

state administrative and legal remedies have been exhausted.

CONCLUSION
For the above reasons, Defendant respectfully asks this Court to grant the Motion to
Dismiss based on a lack of subject matter jurisdiction. Specifically, it is requested that the Court
dismiss Plaintiff's Second Cause of Action for lack of ripeness, or abstain from adjudicating the

case under the Pullman doctrine in deference to Pennsylvania law and its courts.

Respectfully Submitted,

/

Udy fl Ub; hd

 

Molly R. Mudd, Esq.

Attorney for Defendant Sinnett
Supreme Court ID: 63496

117 Baltimore Street
Gettysburg, PA 17325
717-337-5911
mmudd@adamscounty.us

13
Pennsylvania &Ase.: AB-Cv-019 Salis, Document 64, Filed RalO3/20 Page 14 of or EX eT

PA Gov. Mess., 12/18/2013

Governor's Message, December 18, 2013

December 18, 2013
Governor of Pennsylvania
197th General Assembly, 2013 Regular Session

Governor Corbett Puts Children First; Signs Child Protective Services Bills
Bipartisan Legislation Follows Recommendations of Pennsylvania Task Force on Child Protection

Harrisburg - Governor Tom Corbett today will sign into law ten bills that put Pennsylvania's children first by making significant
improvements to the state's child protection laws.

“T thank the General Assembly for their work in passing the first pieces of a comprehensive legislative package to protect
Pennsylvania's children,” Corbett said. “The legislation I'm signing today will better equip our communities to protect children,
and enhance the safety and security of the commonwealth's children.”

Corbett signed two of the bills, Senate Bill 23 and House Bill 726, during a signing event in the morning at The Pennsylvania
Child Resource Center in Mechanicsburg.

Senate Bills 28, 30, 34 and 1116 and House Bills 321, 414, 1201 and 1594 will be signed later in the day.

The new laws follow the recommendations from a November 2012 report by the Pennsylvania Task Force on Child Protection,
established through joint resolutions sponsored by Sen. Kim Ward (R-Westmoreland) and Rep. Ron Marsico (R-Dauphin).

The bills the governor signed will:

+ Amend the definition of child abuse to lower the threshold from serious bodily injury to bodily injury and include knowingly,
recklessly or intentionally committing acts of child abuse or failing to act when child abuse is being committed. The bill also
provides exclusions from substantiation of child abuse. (House Bill 726, Rep. Scott Petri (R-Bucks))

* Broaden the definition of perpetrator to include employees or volunteers that have regular contact, school teachers and
employees, and individuals related to the child. (Senate Bill 23, Senator Lisa Baker (R-Luzerne))

* Recognize that perpetrators can be as young as 18 and create new protections that address false reports and intimidation.
(Senate Bill 28, Senator Patrick Browne (R-Lehigh))

* Provide immunity for reporters from liability, penalties for false reporting and improved appeals processes. (Senate Bill
30, Senator Ted Erickson (R-Chester))

* Expand the basis for disciplinary action against teachers to include findings of child abuse. (Senate Bill 34, Senator Lloyd
Smucker (R-Lancaster))

Clarify and encourage joint child abuse investigations between county children and youth agencies and law enforcement
(Senate Bill 1116, Senator LeAnna Washington (D-Philadelphia))

Instruct the Pennsylvania Commission on Sentencing to provide guidelines for offenses involving child pornography. (House
Bill 321, Rep. Marcy Toepel (R-Montgomery))

Declare that when awarding custody, a parent's involvement with cases of child abuse shall be considered and provide for
information sharing on child protective services and general protective services to the jurisdiction determining custody. (House
Bill 414, Rep. Bernie O'Neill (R-Bucks))
Pennsylvania Case it AGYsa ge? Didkads POMPOM PbovENGRs MBAR. Page 1s of 37

Prevent the records and name of minor victims of sexual or physical abuse from being available for public review. (House
Bill 1201, Rep. Bryan Barbin (D-Cambria))

Establish the offense of luring a child into a motor vehicle or structure. (House Bill 1594, Rep. Mike Regan (R-York))

“The actions taken by Governor Corbett and our legislature will create a culture that promotes greater awareness, more
accountability and better coordination between state and local government, law enforcement and health and child welfare
agencies,” said Department of Public Welfare Secretary Beverly D. Mackereth.

“These new laws are helping to transform our commonwealth into a state with several of the stiffest penalties for child abuse in
the nation,” Corbett said. “Enacting stronger child protection laws is one of those important moments when we come together
and stand up for those who have suffered in silence and ensure that justice is served.”

In addition to child welfare advocates, Corbett was joined at the live signing in Mechanicsburg by legislative sponsors, Senator
Lisa Baker (R-Luzerne) and Rep. Scott Petri (R-Bucks), as well as Senator LeAnna Washington (D-Philadelphia), Rep. Mike
Regan (R-York), Rep. Ron Marsico (R-Dauphin), Rep. Dan Moul (R-Adams), Rep. Bryan Barbin (D-Cambria), Rep. Katharine

Watson (R-Bucks), Rep. Sheryl Delozier (R-Cumberland), Rep. Marcy Toepel (R-Montgomery), Rep. Bernie O'Neill (R-Bucks)
and Rep. Ryan Aument (R-Lancaster).

For more information on Department of Public Welfare services and benefit programs for children, visit www.dpw.state.pa.us/
forchildren/. For more information on the Pennsylvania Child Protection Task Force, visitwww.childprotection.state.pa.us/.

Media contact: Christine Cronkright, Governor's Office, 717-783-1116

Eric Kiehl, Department of Public Welfare, 717-425-7606

PA Gov. Mess., 12/18/2013

 

End of Document © 2020 Thomson Reuters. No claim to original U.S. Government Works.
Om), ; So
EDUCATION--SK UT ATOR DRSIREINE Aer om RENE eh Bb ilga Q2f0s/ 20 Page 16 of 37 Ex id

2013 Pa. Legis. Serv. Act 2013-120 (S.B. 34) (PURDON'S)
PENNSYLVANIA 2013 LEGISLATIVE SERVICE
One Hundred Ninety-Seventh Regular Session of the General Assembly

Additions are indicated by Text; deletions by
Fext .
Vetoes are indicated by fext- ;
stricken material by Fext- .

ACT NO. 2013-120
S.B. No. 34
EDUCATION—EDUCATOR DISCIPLINE ACT—OMNIBUS AMENDMENTS

AN ACT Amending the act of December 12, 1973 (P.L. 397, No. 141), entitled “An act relating to certification
of teachers in the public schools of the Commonwealth and creating a Professional Standards and Practices
Commission,” making extensive substantive and editorial changes; providing for imposition of discipline on
additional grounds, for imposition of discipline on founded reports, for confidentiality, for subpoenas and
for disposition of fees and fines collected; and establishing the Professional Educator Discipline Account.

The General Assembly of the Commonwealth of Pennsylvania hereby enacts as follows:

Section 1. Sections 1.1 and 1.2 of the act of December 12, 1973 (P.L. 397, No. 141), known as the Professional Educator
Discipline Act, added December 20, 2000 (P.L. 918, No. 123), are amended to read:

<< PA ST 24 PS. § 2070.1a >>

Section 1.1. Short Title’
This act shall be known and may be cited as the Prefessional Educator Discipline Act.

<< PA ST 24 PS. § 2070.1b >>

Section 1.2. Definitions *
When used in this act, the following words and phrases shal] have the following meanings:

“Administrator” shall mean a-perser-whe-is-a-commissioned offieer-or-holds-a-valid administrative-certifieate- an educator
who holds a letter of eligibility, a commission, an administrative certificate or a supervisory certificate or who serves

in a school entity in a position that supervises the educational operations of a school building, a school program or a
school system.

“Certificate” shall mean any Commonwealth of Pennsylvania certificate, commission, letter of eligibility or permit issued
under the act of March 10, 1949 (P.L. 30, No. 14),* known as the “Public School Code of 1949,” or under the act of

January 28, 1988 (P.L. 24, No. 11), 4 known as the “Private Academic Schools Act.” The term includes a certificate or
letter of eligibility that is invalid or inactive as defined in 22 Pa. Code § 49.2 (relating to inactivity and invalidity).

“Charter or cyber charter school” shall mean a school established pursuant to Article XVII-A of the act of March 10, 1949
(P.L. 30, No. 14), > known as the “Public School Code of 1949.”
EDUCATION CASE CHT DiSePt hte Het_PRRWBE DAs Fal BRR 2ERRI20- Page au of 37

“Charter or cyber charter school staff member” shall mean an individual employed by a charter or cyber charter school in
a position for which State certification would be required in a public school other than a charter or cyber charter school but

who is not required to hold State certification under section 1724—A of the act of March 10, 1949 (P.L. 30, No. 14), 6 known as
the “Public School Code of 1949.” The term includes an individual who is an administrator, including the chief administrator
or the individual with primary responsibility for the administration of the charter or cyber charter school.

“Chief school administrator” shall mean the superintendent or chief executive officer of a school district, the executive
director of an intermediate unit, the director of an area vocational-technical school, the chief administrator of a charter

or cyber charter school, the director of a private academic school or the chief administrator of a contracted educational
provider.

“Child” shall mean an individual who is Jess than 18 years of age.
“Commission” shall mean the Professional Standards and Practices Commission.

“Contracted educational provider” shall mean an individual or an entity with which a school entity has contracted to
provide direct educational services to its students.

“Contracted educational provider staff member” shall mean a person who:
(1) serves in a position for which certification would be required in a public school; and

(2) is employed by a contracted educational provider or by or in a school entity as an individual contracted educational
provider.

The term includes an individual who is an administrator, including the chief administrator or the individual with
primary responsibility for the administration of a contracted educational provider.
“Department” shall mean the Department of Education of the Commonwealth,

“Discipline” shall mean any-one-of the folowing aetions any of the following:
(1) issue-a-private Private reprimand.

(2) Issue-a-publie Public reprimand.

 

ionatedueator Suspension.

(4) Direetthe-departmenttotevoke-the-certifieate-of a professionatedueater Revocation.

 

(5) Surrender.

(6) Supplemental sanctions.
EDUCATION-CEBUTATUR BISCPENE AcT_ OMA O83 pbiled,o grgi20 Page 18 of 37

 

“Educational specialist” shall mean a person who holds an educational specialist certificate issued by the Commonwealth,

including, but not limited to, a certificate endersed in the area of elementary school counselor, secondary school counselor,
social restoration, school nurse, home and school visitor, school psychologist, dental hygienist, instructional technology
specialist or nutrition service specialist.

“Educator” shall mean a person who holds a certificate, who is a charter or cyber charter school staff member or who
is a contracted educational provider staff member.

“Indictment” shall include a bill of indictment, police criminal complaint, criminal information or other similar
document.

“Private academic school” shall mean a school that is licensed to operate under the act of January 28, 1988 (P.L. 24, No.
11), known as the “Private Academic Schools Act.”

 

“Revocation” shall mean the termination of a certificate, the termination of the eligibility to be employed as a charter
or cyber charter school staff member or the termination of the eligibility to be employed as a contracted educational
provider staff member.

“School entity” shall mean a school district, intermediate unit or , area vocational-technical school, charter sehoet-Seotland

Cheer tor veteran aren; ante a Cotter the Peat and t hades evens Conege-s ey or cyber
charter school, private academic school or contracted educational provider.

 

“Secretary” shall mean the Secretary of Education of the Commonwealth.

“Sexual abuse or exploitation” shall mear

   

 

meaning given to the term by 23 Pa.C.S. Ch. 63 (relating to child protective services).

“Sexual misconduct” shall mean any act, including, but not limited to, any verbal, nonverbal, written or electronic
communication or physical activity, directed toward or with a child or a student regardless of the age of the child or
student that is designed to establish a romantic or sexual relationship with the child or student. Such prohibited acts
include, but are not limited to, the following:

(1) sexual or romantic invitations;

(2) dating or soliciting dates;

(3) engaging in sexualized or romantic dialogue;
EDUCATION—EISREATOR DISCIPLINE ACT —OMMBUS.c DoF Pali iN Seas! 20 Page 19 of 37

(4) making sexually suggestive comments,

(5) self-disclosure or physical exposure of a sexual, romantic or erotic nature; or
(6) any sexual, indecent, romantic or erotic contact with the child or student,
“State Board” shall mean the State Board of Education.

“State Board of Private Academic Schools” shall mean the departmental administrative board as established by the act
of January 28, 1988 (P.L. 24, No. 11), known as the “Private Academic Schools Act.”

“Student” shall mean an individual enrolled in:

(1) a public school, including an intermediate unit, area vocational-technical school and a charter or cyber charter school;
(2) a private school, including a nonpublic, nonlicensed school, private academic school and accredited school; or

(3) a contracted educational provider.

“Supplemental sanctions” shall mean private or public disciplinary sanctions that focus on remediation or restitution,
including, but not limited to, fees, fines, prescribed coursework, evaluations, treatment plans, impaired educator
programs and other corrective action plans.

“Surrender” shall mean the termination by consent of a certificate or eligibility to be employed as a charter or cyber
charter school staff member or as a contracted educational provider staff member whenever the surrender occurs at

any time after the issuance of the certificate or the employment in a charter or cyber charter school or contracted
educational provider.

“Suspension” shall mean the temporary termination of a certificate, the temporary termination of the eligibility to
be employed as a charter or cyber charter school staff member or the temporary termination of the eligibility to be
employed as a contracted educational provider staff member for a specific period of time, for an indefinite period of
time or until specific conditions are met.

sidan speninliae-ndsninistentioeor nupervisory-serioon'n-auck-ochocks:

 

“Teacher” shall mean a any person who holds a-vatid Pennsylvania teaching certificate: or who is employed as a contracted
educational provider staff member or by a charter or cyber charter school in a position for which certification would
be required in a public school other than a charter or cyber charter school, but who is not required to hold certification
under the act of March 10, 1949 (P.L. 30, No. 14), known as the “Public School Code of 1949.”

Section 2. Section 2 of the act is amended to read:

<< PA ST 24 P.S. § 2070.2 >>

Section 2. Certification Requirements q

(a) No person-shaliteach-in-a-publie-sehool educator shall be employed by a school entity in the Commonwealth unless
he has met the certification requirements which are applicable to the position in the institution in which he is employed as

established by the State Board of Edueation-whieh-are-applieableto the institution-where-heis-emptoyed. , the State Board of
EDUCATION SABE AFAR HNC HE Ate MARMOL pe ileq.02/03/20 Page 20 of 37

Private Academic Schools or the department. An educator whose certificate has been revoked, suspended or surrendered
is not eligible for employment in a school entity in a position requiring certification or for which certification would be
required in a public school other than a charter or cyber charter school or eligible for any certificate until the certificate
or eligibility is reinstated in accordance with this act.

(b) An educator whose eligibility to be employed as a charter or cyber charter school staff member or as a contracted
educational provider staff member has been revoked, suspended or surrendered is not eligible for employment in a school
entity in a position requiring certification or for which certification would be required in a public school other than a
charter or cyber charter school or eligible for any certificate until eligibility is reinstated in accordance with this act.

Section 3. Sections 3, 4, 5 and 6 of the act, amended December 20, 2000 (P.L. 918, No. 123), are amended to read:
<< PA ST 24 P.S. § 2070.3 >>

Section 3. Professional Standards and Practices Commission ®
(a) There is hereby created a Professional Standards and Practices Commission consisting of thirteen members appointed by

the Governor with the advice and consent of a majority of the members elected to the Senate.

(b) The term of office of members of the commission shall be three years exeept-that: , with members serving fixed and
staggered terms so that in the first two of every three years, the terms of four members expire, and in the third of every
three years, the terms of five members expire.

 

(c) Vacancies shall be filled for an unexpired term in the same manner as original appointments. No person shall serve for more
than two consecutive terms as a member of the commission; however, members may continue to serve after the expiration
of their term until a replacement appointed by the Governor is confirmed. The Governor may remove any member from
the commission for misconduct or malfeasance in office, incapacity, or neglect of duty. All members of the commission shall

be residents of the Commonwealth of Pennsylvania.

<< PA ST 24 PS. § 2070.4 >>

Section 4. Membership and Qualifications ,
(a) The membership of the Professional Standards and Practices Commission shall consist of:

   

(1) Severretassroonrteachers;ineluding one educational specialist broadly representative ofthe teaching profession-from publi
schools Six classroom teachers broadly representative of the education profession, with not more than one from a school
entity other than a public school.

(2) Three administrators from publie-sehoots a school entity, at least one of whom shall be a commissioned officer and one
a principal, with not more than one from a school entity other than a public school.
EDUGATION—EDUEATOR BISEIPLINE AU ane Bhs TUGR. Cehn3! 20 Page 21 of 37

(3) One administrator from an approved institution of higher learning in the Commonwealth offering approved teacher education
programs.

(4) Two members from the general public, at least one of whom shall be an elected public school director.
(5) One educational specialist.

(b) Except for the representatives of the general public, the Governor in making appointments shall consider recommendations
from panels of nominees submitted by Statewide educational organizations of prefessionatedueaters which certify that the
panels include only representatives of the category of professional personnel for which the panel or panels of nominees are
submitted. However, the Governor shall not be limited to nominating members of Statewide organizations for appointments
to the commission.

(c) All members of the commission except the persons representing the general public shall have been actively engaged in
teaching or providing related educational, administrative or supervisory services in a publiesehoot school entity or approved
institution of higher education with approved teacher education programs for at least five of the eight years immediately
preceding their appointment. A person appointed to the commission who leaves the Commonwealth to become domiciled in
another state shall have his position on the commission deemed vacated. A person whose status changes to a category different

from that for which that person was appointed may continue to serve on the commission for the remainder of that person's
appointment or until replaced.

(d) The chairman of the State Board efEdueation , or a member of the board State Board designated by the chairman, shall
be an ex officio member of the commission without voting privileges.

(e) The members of the commission, employes of the commission and agents of the commission shall in all of their deliberations

consider the public interest, including ensuring the health, safety and welfare of students or other individuals in school
entities.

<< PA ST 24 PS. § 2070.5 >>
Section 5. Power and Duties !”
(a) The Professional Standards and Practices Commission shall have the power and its duty shall be:

(1) To recommend to the State Board ef Edueation rules and regulations defining positions for which certification should be
required and criteria to determine qualifications, consistent with this act, necessary to hold such a certificate.

(2) To recommend to the State Board ef Bdueation rules and regulations providing for making a certificate permanent upon
evidence of such teaching experience and additional preparation as may by rule be required.

(3) To recommend to the State Board ef Edueation rules and regulations providing for the-Department-of Edueation the
department's investigation and determination of the acceptability of programs of professional education in colleges and
universities of this Commonwealth issuing degrees to persons who may desire to teach in the schools of this Commonwealth.
The commission may recommend as its own, with or without modification, standards used by other organizations engaged in the

evaluation of teacher preparation programs. In establishing recommending standards pursuant to this clause, the commission
shall consider, among other factors, the following:

(i) Ongoing research and developing theories in education.

(ii) The knowledge and skills necessary to effectively perform professional education functions.
EDUCATION-CEBUCATOR ‘SERENE RET GRR ONen bes Ps ea 20 Page 22 of 37

(iii) The liberal arts and general education requirements that are the foundation of a teacher preparation program.
(iv) The value of student teacher teaching, laboratory work and other professional experience as preparation for certification.
(v) The cultural and demographic diversity of relevant student populations.

(vi) Other interests of the public.

The commission shall assess the effectiveness of educator preparation programs and recommend changes to the State Board
ofEdueation as indicated by such evaluations.

(4) To recommend to the State Board ef-Edueatien changes in teacher education programs based on commission conducted
assessments of these programs.

(5) To recommend to the State Board ef Edueation rules and regulations providing for acceptance or approval of certificates
to teach issued by other states, countries and bodies.

(6) To recommend to the State Board ef Edueation rules and regulations providing for the department to enter into agreements
with agencies of other states for reciprocal approval of teacher preparation programs.

(7) To recommend to the State Board ef Edueation rules and regulations governing examinations for the initial certification
of teachers.

(8) To cooperate with a national board for professional education certification recognized by the commission to such degree as,
in the commission's judgment, shall bring advantage to the Commonwealth.

(9) To establish procedures for eon

 

of-eertifieates the commission's sidjudieation of ‘educator misconduct and applications for relnwiaeanrebt and for
conducting public hearings, including the imposition of fines and fees.

(9.1) To adopt requirements regarding the submission of reports by the department on the processing of complaints in order to
ensure the timely and effective resolution of complaints.

(10) To adopt and maintain a code for professional practice and conduct that shall be applicable to any educator as defined

in this act, pursuant to the act of July 31, 1968 (P.L. 769, No. 240), ' teferred to as the Commonwealth Documents Law.
Nothing in the code for professional practice and conduct shall be an independent basis for the-suspension-or-reveeation- ofa
eerttfteate discipline other than a public or private reprimand, nor shall it pertain to questions of membership or affiliation
or nonaffiliation in an employe organization, or participation in the actions of an employe organization, or participation or
nonparticipation in the actions of an employe organization related to the negotiation of a collective bargaining agreement, a strike

or other work k stoppage as defined under the act of ftuly 23, E70 ae 563, os ma 2 maga as the Peblis Pnipieye Relations

 
Case 1:18-cv
EDUCATION—EDUCATOR DISCIP

013 70-JEJ Poceenss t 62 1, Fil Filed 0g/03/20 Page 23 of 37

(11.1) To direct the department to suspend-e
discipline any educator in accordance with section 9.2, 9.3, 9.4 or 9.5.

 

(11.2) To impose supplemental sanctions or other conditions, corrective action, fines, costs or fees for violations of this
act or for reinstatement, including requiring an educator, at the educator's own expense, to submit to the evaluation or
care, counseling or treatment of a physician, psychologist, therapist or psychiatrist as designated by the commission or
enter an impaired educator program or similar program approved by the commission.

(11.3) To issue subpoenas in accordance with procedures set forth in this act.

(12) To establish procedures which assure that actions concerning discipline and reinstatement of professional! educators
shall comply with due process requirements.

(12.1) To establish and participate in alternative dispute resolution programs to allow for flexibility, early resolution and
cooperation in resolving charges filed under section 13.

(12.2) To develop outreach programs, professional development and courses designed to improve the quality of practice
and ethical conduct in the teaching profession.

(13) To keep minutes of its meetings and report annually to the Governor, the General Assembly, the State Board ef Edueation ,
the education profession and the public and to publish, from time to time, such other reports as it deems appropriate.

(14) To adopt, pursuant to the act of July 31, 1968 (P.L. 769, No. 240), referred to as the Commonwealth Documents Law,
operating and procedural rules and regulations necessary to carry out the purposes of this act. The commission shall hold public
hearings and take testimony concerning proposed recommendations which shall be presented to the State Board of Edueation .

(a.1) Nothing in this act shall be construed to prevent organizations of the education profession from adopting measures designed

to improve the standards and practices of ethics and academic freedom among their members and in their relationships with
other persons and groups.

(b) All teachers' certificates in force in this Commonwealth on the-effeetive-date-ofthis-amendateryact February 17, 2001,
shall continue in full force and effect, subject to all the terms and conditions under which they were issued, until they expire by

virtue of their own limitations, unless they are sooner annulled for the reasons and in the manner provided by law.

(c) Recommendations as outlined in subsection (a) shall be presented publicly at a scheduled State Board efEdueation meeting.
This presentation shall be prior to any board action on regulations, standards or guidelines affecting teacher certification,
professional practices, accreditation of teacher education programs and long range plans.

<< PA ST 24 P.S. § 2070.6 >>

Section 6. Organization and Meetings of the Commission s
(a) The Governor shall annually select a chairman from among the membership of the commission. The chairman, or a

commission member designated by the chairman, shall be an ex officio member of the State Board ef Bdueation without voting
privileges or assignment to either council.

(b) Meetings shall be held at least five times per year at the call of the chairman or upon request in writing of a majority of
the commission. A majority shall constitute a quorum and a majority of such quorum shall have aiionty to act upon any
matter properly before the commission unless otherwise specified in this act. i

 
EDUCATION—FATEAF HERA Oat] MRR UE Sot ma ile Aes3/20 Page 24 of 37

 

Meetings of the commission shall be open to the public and the executive director of the commission shall be responsible for

seeing that notices of meetings of the commission are properly circulated.

Section 4. Sections 7 and 8 of the act, amended December 14, 1989 (P.L. 612, No. 71), are amended to read:
<< PA ST 24 PS. § 2070.7 >>

Section 7. Expenses i
Members of the commission shall receive no compensation for their services, but shall be reimbursed for their actual and
necessary expenses incurred in the performance of official commission business. A member of the commission, who is an
employe of an agency of the Commonwealth, or any of its political subdivisions ineliding-sehoolt districts , or of a school
entity, shall be permitted to attend commission meetings and perform other commission duties without loss of income or other
benefits. A State agency or any political subdivision of this Commonwealth, including a school entity, required to employ a
substitute for a member of the commission who is absent from his employment while performing commission business shall
be reimbursed by the Department-of Edueation department from funds appropriated for the general government operations
of the Department-ef Edueation department for the actual amount of any costs incurred upon presentation of a request for
reimbursement and documentation of such cost. A member of the commission who is employed by a private employer shall
be reimbursed by the Department-ofEdueation department, from funds appropriated for the general government operations
of the Department-of Edueation department, for any income lost, pursuant to guidelines established by the commission, as a
result of attendance at commission meetings or performance of other official commission duties upon presentation of a request
for reimbursement and documentation of such loss.

<< PA ST 24 PS. § 2070.8 >>

Section 8. Commission Staff !*
(a) There shall be an executive director of the commission who shall serve as the executive officer and secretary of the
commission. The commission and the secretary shall jointly employ and fix the compensation of the executive director. The
executive director, with approval of the commission and the secretary, may employ additional professional and clerical personnel
as may be necessary to carry out the duties and responsibilities of the commission. The Department-ofEdueation department
shall provide adequate space and equipment to facilitate the activities of the commission.

(b) The Governor, through his General Counsel, shall provide such legal advice and assistance as the commission may require.

Section 5. Sections 9, 9.] and 9.2 of the act, amended or added December 20, 2000 (P.L. 918, No. 123), are amended to read:
<< PA ST 24 PS. § 2070.9 >>

Section 9. Complaints and Department Investigations 16

    

 

CHCa-aAciho S62 COntiAaAtiithe Aahte, Me Gare tS-6cenw S THE TAS TGATEOR-OWATEH AAC CORBET BCCHITEE

The filing of a written educator misconduct complaint with the department will initiate the department's review and
investigation of an educator.
epucanion—sbue FES OL Ratt! ofiUe eo Ft A sgt Q2i03/20 Page 25 of 37

(b) For purposes of this act, the department may file an educator misconduct complaint.
(c) The department may by regulation prescribe standards for the filing of complaints. The complaint shall, at a minimum:
(1) be in a written form prescribed by the department;

(2) specify the nature and character of the eharges allegations of misconduct; and

(3) be verified under-oath-by-the-comptaining-party by the complainant or a duly authorized agent of the complaining party
complainant and made subject to the penalties of 18 Pa.C.S. § 4904 (relating to unsworn falsification to authorities).

(d) The commission;and-itsindividualmempbers, may not file a complaint or-initiate-a
motion, exeeptthatifin .Tfan individual commissioner in his or her personal capacity or in the performance of eommission
i iSSi rs; his or her professional responsibilities as an employe of a

school entity uncovers ne ore educator iniécouitict that would appear to require-diseiplinethe- commission may transmit
e treated-as warrant discipline under this act, the individual
commissioner may file a complaint in accordance with the provisions of this act.

 

 

 

(f (e) Upon receipt of a complaint, the department shall promptly review it and all other complaints and information relating

to the prefessienalt educator.

(1) If the facts alleged are not legally sufficient to warrant discipline under this act, the department shall dismiss the complaint

and provide written notice of such dismissal to the eemplaining-party-and4e-the-affeeted-professional complainant and to

the educator.

(2) If the facts alleged are edocs legally eineteiit to warrant discipline essiona

e-part THtth sieney-of the-eomplaintand under this act, the caeearcae shall
provide written notice of ie legal eunneteniey of the complaint to the educator, the current and former school entity in
which the educator is or was employed and the complainant.

 

 

(2.1) If the facts alleged are deemed legally sufficient to warrant discipline, the department may conduct a preliminary
investigation to determine whether there is probable cause to believe that grounds for discipline exist. The department shall be
provided, upon request to the complainant, the educator and the current and former school entity in which the educator is
or was employed, any documents relevant information and SNCUNIEREAEY, aun physical aieenve it may reasonably require
in pursuit of its preliminary investigation. f ang to

prtor-employer-

 

(3) If the departncat Geleriaities that probable cause does not exist, eral arr idealae siamo

 

 

ine: the department shall dismiss the complaint
and proviile a written notice of such dismissal to the educator, the complainant and the current and former school entity
in which the educator is or was employed.

(4) If the department determines that probable cause exists, the department shall provide written notice to the
educator, the complainant and the current and former school entity in which the educator is or was employed and may
EDUCATION -EGASE it SIMO Re OPES RAGuMeNt 4... Filed 92/03/20 Page 26 of 37

immediately conduct an investigation, which may include directing the school entity to investigate and comment upon
the appropriateness of professional discipline in accordance with section 11.

(f) In conducting its investigations under this act, the department may investigate any and all allegations of misconduct
in the complaint or complaints and any other misconduct concerning the educator that is discovered in the course of
the investigations.

<< PA ST 24 PS. § 2070.9a >>

Section 9.1. Reporting+teDepartment Mandatory Reporting |’
(a) The superintendent,assistant-superintendentexceutivedireetor_of an_intermediate-unit—chief administrator-of an-area
yoeational-technieal school-administrater-of a-eharter-schootortheir-designees-shallrepert-any chief school administrator
or his designee shall file all of the following te information with the department in writing on a form prescribed by the
department:

(1) Fhe-dismissalofacertificatedemptoye Amy educator who has been provided with notice of intent to dismiss or remove
for cause, notice of nonrenewal for cause, notice of removal from eligibility lists for cause or notice of a determination

not to reemploy for cause. The report shall be filed within3@ 15 days after an-administrative-deeiston-by-an arbitrator or the
locatboard-ofschootdirectors notice is provided by a school entity.

(2) Conduet that has-resulted in-a-eriminalLindietment-orconvietion fore crime set-forth in section tH (ej throvgh-3} of the
act of March-+0;1949-P-E-30;No-t4}, + -known-as-the-“Publie- Sehook Code-of +949," or other erime-that involves moral
to-the-conduetresutting-in-the-charge-or conviction: Any educator who has been arrested or indicted fn: or convicted of
any crime that is graded a misdemeanor or felony. For purposes of this section, the term conviction shall include a plea
of guilty or nolo contendere. The report shall be filed within 15 days of discovery of the indictment, arrest or conviction.

 

(3) nfoermationawhieh-constittites reasonable-eause te beteve that ee cated-emproye Nas Caused pry stear injury to 2s hide
orchildas-aresultefnegigenceormaticeorhas Any educator against whom allegations have been made that the educator

has:

 

(i) committed sexual abuse or exploitation involving a child or student orehitd: ; 0

(ii) engaged in sexual misconduct with a child or student.

The report shall be filed within 68 15 days of the reeeipt oftheinformation. discovery of the allegations of misconduct.
(3.1) Information which constitutes reasonable cause to suspect that an educator has caused physical injury to a child or
student as a result of negligence or malice. The report shall be filed within 15 days of the discovery of the information.

(4) Any educator who has resigned, retired or otherwise separated from employment after a school entity has received
information of alleged misconduct under this act. The report shall be filed within 15 days of the separation from

employment, notwithstanding any termination agreement to the contrary that the school entity may enter into with the
educator.

(5) Any educator who is the subject of a report filed by the school entity under the reporting requirements of 23 Pa.C.S.
Ch. 63 (relating to child protective services). The report shall be filed within 15 days of the filing of the child protective
services report.
EDUCATION-CEBYCATOR BiScibt NE HEY SAREE Bis pe. Tego erin? 20 Page 27 of or

(6) Any educator who the school entity knows to have been named as the perpetrator of an indicated or founded report
of child abuse or named as an individual responsible for injury or abuse in an indicated or founded report for a school
employe under 23 Pa.C.S. Ch. 63. The report shall be filed within 15 days of discovery of the child protective services

report.

 

(c) An educator who is arrested or indicted for or convicted of any crime enumerated under section 111(e) and (f.1) of
the act of March 10, 1949 (P.L. 30, No. 14), known as the “Public School Code of 1949,” shall report the indictment,
arrest or conviction to the school entity at which the educator is currently employed within 72 hours of the indictment
or conviction.

(d) An educator who knows of any action, inaction or conduct which constitutes sexual abuse or exploitation or sexual
misconduct under this act shall file a mandatory report with the department and shall report such misconduct to his
or her chief school administrator and immediate supervisor. The report shall be filed within 15 days of the discovery of
the sexual abuse or exploitation or sexual misconduct.

(e) All reports submitted to the department shall include an inventory of all information and documentary and physical
evidence in possession or control of the school entity relating to the misconduct resulting in the report and the name
and contact information for the current custodian of the items listed in the inventory. The school entity shall provide
promptly to the department any documents or items requested after the department reviews the inventory.

<< PA ST 24 P.S. § 2070.9b >>

Section 9.2. Impesitien-of Diseipline—— Discipline for Criminal Offenses i
(a) The commission shall de-at-ef the-folowing regarding suspension -or-tevoecation-of-a-professionateertifieate :

(1) Direct the department to immediately suspend the certificate ef a-prefessionat and employment eligibility of an educator
indicted for a crime set forth in section 111(e)(1) through (3) of the act of March 10, 1949 (P.L. 30, No. 14), known as the
“Public School Code of 1949,” or the attempt, solicitation or conspiracy to commit any crime set forth in that section if
the commission, after notice and hearing if requested, determines that the professional educator poses a threat to the health,
safety or welfare of a-student students or other individtiatin-a-sehool persons in the schools of this Commonwealth in
accordance with the following:

(i) Within 15 days of thereeeipt service of notice of charges issued by the department, the prefessionat educator may request a
hearing before the commission on the question of whether the certification or employment eligibility should be immediately
suspended. The commission or a committee panel of members of the commission shall hold a hearing within 45 30 days
of the receipt of the request for hearing. If the educator fails to request a hearing, the commission or a panel of members
of the commission promptly shall convene a meeting to consider the request for immediate suspension. The commission
or committee panel shall issue a decision within 20 days after the conclusion of the meeting or hearing, including receipt of

the transcript or filing of any briefs. The professional educator may appeal the decision of the commission pursuant to section
45 15(a), except that an appeal filed shall not operate as a stay of the discipline.

(ii) The commission may elect not to direct the department to suspend the certificate of a-prefessionat and employment
eligibility of any educator indicted for a crime under this subsection if the prefesstenat educator files an affidavit attesting that
during the pendency of the criminal eharge-the-professional proceeding the educator will not be employed in a position that
<SuCROUN-ESGEURUIe V0 tS OIE MR eGESat s Sea, Filed 02/03/20 Page 28 of 37

requires professional certification or involves direct contact with children or students. The commission shall not accept an
affidavit when the allegations that form the basis of the criminal proceeding involve sexual misconduct or sexual abuse
or exploitation of a child or student.

(iii) The commission shall direct the department to immediately lift a suspension upon receipt of certified court documents
establishing that the charges have been dismissed or otherwise removed.

(iv) Fhe-commission-may-teinstate-the-certifieate-of a-professional Upon petition by the educator, the commission may

direct the department to reinstate the certificate and employment eligibility of an educator suspended under this paragraph
or release the prefessionat educator from an affidavit under subparagraph (ii) if the professional edueater-partieipates-in
educator is admitted into an accelerated rehabilitative disposition program as a result of the indictment and the commission
determines that the prefessional educator does not pose a threat to the health, safety or welfare of students or other individuals
ina school. The commission shall conduct an expedited hearing, if requested, for an applicant for reinstatement or release under
this subparagraph. Notwithstanding the provisions of this subparagraph, an applicant shall not be reinstated if the indictment
was for an offense under 18 Pa.C.S. Ch. 31 (relating to sexual offenses) where-the-vietim-is-a-miner- prior to successful
completion of the accelerated rehabilitative disposition program and dismissal of the criminal charges.

(2) Direct the department to revoke the certificate ofa-prefessionat and employment eligibility of an educator who has been
convicted of a crime set forth in section 111(e)(1) through (3) of the “Public School Code of 1949,” er a crime involving moral
turpitude, or-an-equivalent erime-inFederat court-or-a-court of another -state-territory-or nation, or the attempt, solicitation
or conspiracy to commit any crime set forth in this section upon the filing of a certified copy of the verdict or judgment or
sentence of the court with the commission. The commission shall direct the department to immediately reinstate a certificate
and employment eligibility upon receipt of certified court documents establishing that the conviction was reversed orrappeat .
For purposes of this paragraph, the term “conviction” shall include a plea of guilty or nolo contendere.

 

(b) Nothing in this section shall be construed to prevent the department from pursuing discipline under this act against

any educator who has been acquitted, who has participated in an alternative disposition program or for whom the
criminal charges were otherwise withdrawn or dismissed.

Section 6. The act is amended by adding sections to read:
coucarion CASA NECHTTOIET BORHMIEN GA, iled,02103/20 Page 29 of 37

<< PA ST 24 PS. § 2070.9c >>

Section 9.3. Imposition of Discipline on Additional Grounds m
(a) The commission shall direct the department to impose discipline against any educator for conduct found by the
commission to constitute:
(1) Immorality.
(2) Incompetency.
(3) Intemperance.
(4) Cruelty.
(5) Negligence.
(6) Sexual misconduct.

(7) Sexual abuse or exploitation.

(8) A violation of the code for professional practice and conduct adopted pursuant to section 5(a)(10).

(9) Illegal use of professional title as set forth in the act of May 29, 1931 (P.L. 210, No. 126), “1 entitled “An act to regulate
the certification and the registration of persons qualified to teach in accredited elementary and secondary schools in this
State; imposing certain duties upon the Department of Public Instruction and the State Board of Education; defining
violations; providing penalties, and for appeal to the court of common pleas of Dauphin County.”

(10) Failure to comply with duties under this act, including the mandatory reporting duties set forth in section 9.1.
(11) Actions taken by an educator to threaten, coerce or discriminate or otherwise retaliate against an individual who
in good faith reports actual or suspected misconduct under this act or against complainants, victims, witnesses or other

individuals participating or cooperating in proceedings under this act.

(b) The commission shall establish definitions consistent with this section.

<< PA ST 24 PS. § 2070.9d >>

Section 9.4. Imposition of Discipline on Founded Reports aa
(a) Notwithstanding any provision of 23 Pa.C.S. Ch. 63 (relating to child protective services), the commission shall:

(1) Direct the department to revoke the certificate and employment eligibility of an educator who is named as the
perpetrator of a founded report of child abuse or named as an individual responsible for injury or abuse in a founded
report for a school employe under 23 Pa.C.S. Ch. 63 upon receipt of documentation verifying the founded report.

(2) Direct the department to immediately reinstate a certificate and employment eligibility upon receipt of a certified
document establishing that a founded report of child abuse or founded report for a school employe was reversed or
determined to be unfounded.
EDUCATION EBSE ATOR VAIL AE ARIE IAS pe egOSsR3!20 Page 30 of 37

(b) Nothing in this section shall be construed to prevent the department from pursuing discipline under this act against
any educator for whom a founded report of child abuse or founded report for a school employe was reversed or
determined to be unfounded.

<< PA ST 24 PS. § 2070.9e >>

Section 9.5. Reciprocal Discipline =

(a) Upon receipt of a certified copy of an adjudication from the appropriate licensing authority in another state,
territory or nation imposing discipline for grounds that are comparable to the grounds for discipline under this act, the
department may issue an order directing that the educator show cause why the imposition of identical or comparable
discipline in this Commonwealth would be unwarranted. The final adjudication by an appropriate licensing authority
of another jurisdiction shall be conclusive as to the misconduct of an educator under this section. The educator shall
respond within 30 days of service of the order to show cause. The commission may direct the department to impose the
identical or comparable discipline unless the educator demonstrates that:

(1) the discipline would result in a grave injustice;

(2) the discipline is substantially different from what would have been imposed for similar conduct in this
Commonwealth; or

(3) the procedure used in the other jurisdiction did not provide due process.

(b) Nothing in this section shall be construed to prevent the department from pursuing discipline against any educator
disciplined in another state, territory or nation under other sections of this act.

<< PA ST 24 PS. § 2070.9f >>
Section 9.6. Unavailability of Certain Defense and Mitigating Factor ”

The consent of a child or a student to engage in sexual misconduct or sexual abuse or exploitation may not be a defense
or a mitigating factor in any discipline proceeding under this act.

Section 7. Section 107° of the act, amended December 20, 2000 (P.L. 918, No. 123), is repealed:

<< Repealed: PA ST 24 P.S. § 2070.10 >>

 

   

        

t-any-persontronrdisclosing information-previo'
EDUCATION—ELEATOREDRSEIPLINE AUT ohogument, 62, , Filed 02/93/20 Page < 31 of 37

 

Section 8. Sections 11, 12, 13, 14, 15 and 16 of the act, amended December 20, 2000 (P.L. 918, No. 123), are amended to read:

<< PA ST 24 BS. § 2070.11 >>

Section 11. Duties of LeeatSehootBoard-Officials School Entities *°
(a) Upon receipt of the preliminaryfindings notification in writing from the department, a lecatsehoolbeard-shallinvestigate

school entity shall investigate the allegations of misconduct as directed by the department and may pursue the local
disciplinary procedures established by law or by collestive bargaining agreement for adjudication of complaints against

 

action by-the-enmmiasion-a-warranted an educator.

(b) Fhe-sehool - board when-its toca investigation is-eompletedmay—make-a-definite Within 90 days of receipt of the
written notification from the department directing the school entity to conduct an investigation, the school entity shall
inform the department of the outcome of its investigation and whether it eee pursue local re action and may
make a recommendation concerning discipline: ed-profes : :

recommendation-and -shatt_providetothe-department under this act. The department, upon request ~~ a school 1 entity,

may extend the 90-day reporting period. In reporting the outcome of its investigation, the school entity shall provide
the department with:

 

(1) Its findings and , a summary of the evidence gathered and an inventory of all documentary and physical evidence
related to the allegations of misconduct and the name and contact information for the current custodian of items listed
in the inventory.

(2) Any other relevant information which the department may request, including information related to individuals interviewed
by the leeatsehoolboard- school entity.

(b.1) If the school entity makes a recommendation concerning discipline, it shall notify the educator of such
recommendation.

(c) A school distret-intermedtatenit_area-voeational-technieal-schootor-echartersehool entity and any official or employe
thereof; shall cooperate with the department during all-stages-ofthe-diseiplinary—process- its review, investigation or
prosecution and promptly shall provide the department with any relevant information and documentary and physical
evidence that the department may reasonably request.

(d) When the department receives information at any time during the course of its review, investigation or prosecution
of misconduct that the educator is currently employed by a school entity not previously notified under this act, the

department shall notify the school entity of the complaint, investigation and charges so that the school entity may exercise
its duties and rights under this act.

(e) A school entity is prohibited from entering into any agreement with an educator or educator association whereby a
school entity agrees not to comply with its mandatory reporting duties or other duties outlined in this act. Any agreement
or provision of an agreement contrary to this subsection is void and unenforceable.
EDUCATION—EOGERTOR BISUIPLINE AC OMRARET S18 Pa, Filed CahPs! 20 Page 32 of 37 /

<< PA ST 24 PS. § 2070.12 >>

Section 12. Department Action After Investigation 27

After completion of an a preliminary or full investigation, the department may dismiss the eharges complaint, determine
that appropriate and sufficient punishment has been imposed by the tocat-scheolt-board,or-initiate-hearing-preeedures school
entity, participate in alternative dispute resolution process, enter into a written settlement agreement with the educator
or initiate the formal adjudicatory hearing process with the filing of charges with the commission. If the complaint is
dismissed or itis- determined that appropriate-and sufficient punishment has-been imposed by thetoeatschootbeard otherwise
resolved without the filing of charges with the commission, the department shall inform the professtonal educator, the
complainant and the teealseheotboard- of the-determination school entity of its resolution of the complaint.

<< PA ST 24 PS. § 2070.13 >>

Section 13. Hearing as

(a) Upon determination to initiate heating-preeedures the formal adjudicatory hearing process, the department shall; within
30 days; senda written notice to the affeeted-prefessionat educator advising of the charges and of his right to request a hearing
within 30 days of reeeipt service of such notice. A copy of the written notice of the charges shall be served upon the prefessionat
edueator's-current-or-prior-employer current and former school entity in which the educator is or was employed. The
notice of charges shall set forth all acts or omissions which the department asserts constitute misconduct and warrant
discipline, which need not be limited to the allegations in the complaint or complaints, and may include allegations of
misconduct that were discovered in the course of the department's investigation of a complaint or complaints.

(b) Notwithstanding any other provision of this act, if the department in its discretion determines that immediate discipline is
necessary to protect the health, safety or welfare of students or other persons in the schools of this Commonwealth, it shalt
may request that the commission modify the procedure set forth in this section and schedule an expedited hearing.

(c) The hearing shall be held in accordance with the following procedures unless otherwise specified in this act or ordered
by the commission:

(1) Within45 15 days of receiving a request for a hearing, the commission shall appoint a hearing officer from a list of impartial
third parties qualified to conduct such hearings. The list shall have been previously agreed upon jointly by the Governor's General
Counsel and at least two-thirds of the commission, and shall have at least five names which shall be chosen on a rotating basis.

(2) The burden of proof shall be on the department, which shall act as prosecutor, to establish by a preponderance of the
evidence that grounds for discipline exist.

(3) The prefessionat educator against whom the eharge-is charges are made shall have the right to be represented by counsel
and to present evidence and argument in accordance with rules of procedure promulgated by the commission.

(4)

 

foreause shown, in-accordance- with Pa-Code$35.28 After the filing of charges against an educator with the commission,
the current or former school entity in which the educator is or was employed may intervene as of right in the disciplinary
proceeding. Admission as an intervener shall not be construed as conferring full party status on the school entity,

and interveners are granted no rights which survive discontinuance or resolution of the disciplinary matter before the
commission.

 
epucation CASE AAR eS (OJET Pocument.6t. Pas BSR SER/2° Page 8 of 3r

(1) the grounds for discipline include sexual misconduct or sexual abuse or exploitation;

(2) the commission's decision to discipline is accompanied by a finding that immediate discipline is necessary to protect the
health, safety or welfare of students or other persons in the schools of this Commonwealth; or

(3) the discipline imposed is the result of a negotiated settlement between the parties or is imposed under section 9.2.

(c) Where the commission's adjudication is+n-faver-ofthe-professionatedueater finds no educator misconduct under this

act, the charges pertaining to the disciplinary proceeding shall be expunged from any personal or professional file of the

professtonal educator maintained by the department and/ortheteeatsehoot entity, and the school entity unless the school

entity has taken or is pursuing local disciplinary action against the educator.

(d) The commission shall make all adjudications imposing discipline, other than a private reprimand, available on a
publicly accessible Internet website and shall cooperate with the department in maintaining a central online registry
on a publicly accessible Internet website of charter and cyber charter school staff members and contracted educational
provider staff members whose eligibility for employment has been suspended, revoked, surrendered or otherwise
disciplined pursuant to this act.

<< PA ST 24 PS. § 2070.16 >>

Section 16. Reinstatement 31

(a) Any-professionat An educator whose certificate has or employment eligibility has been suspended, revoked or
surrendered may apply to the commission for an order lifting the suspension or reinstating the certificate. The commission
shall order the lifting of the suspension or reinstatement if the commission determines it would be just and proper. The
commission shall seek and consider recommendations from the department prior to ordering the lifting of the suspension or
reinstatement of the certificate and employment eligibility and shall conduct hearings on the application at the request of the
professional educator in accordance with procedures ef-+this-aect established by the commission in accordance with this
act. The commission shall also seek and may consider recommendations from the school entity or entities in which the
educator was employed at the time of the misconduct. For purposes of determining whether it is just and proper to lift a
suspension or reinstate a certificate, the commission may consider:

(1) The conduct which resulted in discipline.

(2) Other past conduct of the applicant.

(3) The applicant's current attitude toward past conduct.

(4) Rehabilitation efforts and activities.

(4.1) Evidence of compliance with any conditions imposed as part of the discipline.
(5) References and letters of support er of or in opposition to reinstatement.

(b) The commission shall not lift the suspension or reinstate the certificate ofaprofessional or employment eligibility of an
educator if the suspension or revocation resulted from any of the following:

(1) A finding of guilt by the commission for sexual abuse or exploitation.
EDUCATION-CACATOR BYSOP EAE HEY GARTED SB ts phNegioe 2193/20 _ Page 34 of 37

(2) Surrender of a certificate intiet-ofdiseipline or employment eligibility for conduct relating to sexual abuse or exploitation.

(c) The commission shall not lift the suspension or reinstate the certificate or employment eligibility of a-prefessional an

educator convicted of an offense under-+8-Pa-C-S-(relating-to-erimes-and-effenses) set forth in section 111(e)(1) through (3)
of the act of March 10, 1949 (P.L. 30, No. 14), known as the “Public School Code of 1949; ” for the time period set forth
in that section.

Section 9. Section 1777 of the act, amended December 20, 2000 (P.L. 918, No. 123), is repealed:
<< Repealed: PA ST 24 P.S. § 2070.17 >>

 

shal Wins br hi- ha baie reno tline onion thib-mabiBine,-hoaringror inveshigsticn-

Section 10. Section 17.1 of the act, added December 20, 2000 (P.L. 918, No. 123), is amended to read:

<< PA ST 24 P.S. § 2070.17a >>

Section 17.1. Immunity From Liability *?
(a) Notwithstanding any other provision of law, no person shall be subject to civil liability for filing a complaint or a report
or for providing information to or ane eaeey with the department or the commission in the course of an Sern EAE or
processing conducted under this act. Fhis-see

   

(b) A school entity which provides information about the professional conduct of a former or current employe to a
prospective employer of that employe is immune from civil liability for the disclosure of the information.

(c) This section shall not apply to malicious action by any person or school entity or the provision of false information
if the person or school entity knew, or had reason to know, that the information was false.

Section 11. The act is amended by adding a section to read:

<< PA ST 24 PS. § 2070.17b >>

Section 17.2. Confidentiality *4
(a) Except as otherwise provided in this act, all information relating to any complaints or any proceedings relating to
or resulting from such complaints, including the identity of the complainant, shall remain confidential, unless or until
discipline is imposed, other than a private reprimand or a supplemental sanction deemed private by the commission,
any provision of law to the contrary notwithstanding unless otherwise specified in this act. All records pertaining to
EDUCATION CANIS CATER HVS CibE INE JE Bosumentet pF lled 02/03/20 Page 35 of 37

 

(c) No commissioner shall vote in any case where:

(1) the prefessionat educator who is the subject of the proceeding is employed by the same school entitys-er as the
commissioner;

(2) the professional educator who is the subject of the proceeding is a member of a Statewide professional educator
organization of which the commissioner is an officer, director or employe: ;

(3) the commissioner has filed a misconduct complaint as permitted under this act against the educator; or

(4) the commissioner has any personal and independent knowledge of the educator or issues in the case that would
compromise the commissioner's ability to make an impartial decision.

Section 13. The act is amended by adding sections to read:
<< PA ST 24 PS. § 2070.18b >>
36

Section 18.2. Subpoenas
(a) The commission or its legal counsel, as its designee, shall have the power:

(1) To issue investigatory subpoenas upon petition by the department for purposes of reviewing a complaint and
investigating alleged educator misconduct under this act. Notice of the subpoena shall be issued to the educator who is
the subject of the complaint or investigation in accordance with bylaws promulgated by the commission.

(2) To issue subpoenas after the filing of charges as provided for under the provisions of this act, commission bylaws
and 2 Pa.C.S. (relating to administrative law and procedure) to compel the attendance and testimony of witnesses and
the production of books, records, documents and other evidentiary material.

(b) A subpoena issued under this act shall clearly indicate on its face that the subpoena is issued in connection with a

confidential proceeding and a breach of confidentiality by the persons or entity subpoenaed may result in a civil penalty
or misdemeanor.

<< PA ST 24 P.S. § 2070.18c¢ >>

Section 18.3. Disposition of Fees and Fines Collected a
All fees, fines, costs and civil penalties shall be paid into the State Treasury through the department and credited
to a restricted receipts account in the General Fund that shall be known as the Professional Educator Discipline
Account, which is hereby established. Funds in the account may be utilized to the extent of expenditures incurred by the
department and the commission in the implementation of their respective duties under this act.

Section 14. This act shall take effect in 60 days.

Approved December 18, 2013.
EDUCATION-GARR ATER BYSCipe Alt HET GN GERED os PEMA OER Page 36 of 37

Footnotes

1 24 PS. § 2070. 1a.

2 24 P.S. § 2070. 1b.

3 24 P.S. § 1-101 et seq.
4 24 P.S. § 6701 et seq.
5 24 P.S. § 17-1701-A et seq.
6 24 P.S. § 17-1724-A.
7 24 P.S. § 2070.2.

8 24 P.S. § 2070.3.

9 24 PS. § 20704.

10 24 P.S. § 2070.5.

I] 45 P.S. § 1102 et seq.
12 43 P.S. § 1101.101 et seq.
13 24 P.S. § 2070.6,

14 24 P.S. § 2070.7.

15 24 P.S. § 2070.8.

16 24 P.S. § 2070.9.

17 24 P.S. § 2070.9a.

18 24 PS. § 1-111.

19 24 P.S. § 2070.9b.
20 24 P.S. § 2070.9c.

2) 24 P.S. § 1224 et seq.
22 24 P.S. § 2070.9d.

23 24 P.S. § 2070.9e.

24 24 P.S. § 2070.9f.

25 24 PS. § 2070.10.

26 24 P.S. § 2070.11.

27 +24 PS. § 2070.12.

28 24 P.S. § 2070.13.

29 24 P.S. § 2070.14.

30 24 P.S. § 2070.15.

3] 24 P.S. § 2070.16.

32 24 P.S. § 2070.17.

33 24 P.S. § 2070.17a.
34 24 P.S. § 2070.17b.
35 24 P.S. § 2070.18.

36 24 P.S. § 2070.18b.
37 24 P.S. § 2070.18c.

 

End of Document 42020 T S i igi 3. G
yer ©2020 Thomson Reuters. No claim to original U.S. Government Works,
Case 1:18-cv-01370-JEJ Document 61 Filed 02/03/20 Page 37 of 37

CERTIFICATE OF SERVICE
‘
I, Molly R. Mudd, Esq., hereby certify that on this 3/ ° day of January, 2020, a true

and correct copy of the foregoing Motion to Dismiss was served upon the following parties via

First Class mail:

Aaron D. Martin, Esq.
Mette, Evans and Woodside
3401 North Front Street
P.O. Box 5950
Harrisburg, PA 17110

Josh Shapiro, Attorney General
Pennsylvania Office of Attorney General
Strawberry Square
Harrisburg, PA 17120

Matthew Fogal, District Attorney
Franklin County Courthouse, 4" Floor
157 Lincoln Way E
Chambersburg, PA 17201

Heather Adams, District Attorney
Office of the District Attorney
50 North Duke Street, 5° Floor

Lancaster, PA 17608

Sean E. Summers
35 South Duke Street
York, PA 17401

Mh Sl
/// ff Af 4 f/
V Me. Vd 7 “At

Molly Re Mudd. sq.

Attorney for Defendant Sinnett
Supreme Court ID: 63496

117 Baltimore Street
Gettysburg, PA 17325
717-337-5911
mmudd@adamscounty.us

 

14
